IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


O.B.,                                           : No. 235 WAL 2022
                                                :
                      Respondent                :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
               v.                               :
                                                :
                                                :
C.W.B.,                                         :
                                                :
                      Petitioner                :


                                        ORDER



PER CURIAM

        AND NOW, this 13th day of October, 2022, the Petition for Allowance of Appeal is

DENIED.